 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Solari & Sons, Inc. and Wood, Wire and MetalLathers' International Union, AFL-CIO, LocalUnion No. 208 of Reno, Nevada and UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local Union No. 971,Party in Interest. Case 32-CA-3375September 29, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn February 3, 1982, Administrative Law JudgeJay R. Pollack issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled an opposing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order,' asmodified herein.Underlying the issues in this case is the mergerof Wood, Wire and Metal Lathers' InternationalUnion, AFL-CIO, and United Brotherhood ofCarpenters and Joiners of America, AFL-CIO.Carpenters Local Union No. 971 claims that, pur-suant to the mergers of the Internationals, LathersLocal Union No. 208 of Reno, Nevada, mergedinto Local 971 and that Local 971 is the survivingsuccessor. Respondent recognized Local 971 assuccessor and continued to check off dues forLathers employee-members (or former Lathers)pursuant to its agreement with Local 208.2 Howev-er, because the validity of the merger of the Localswas contested, Respondent paid the dues it with-held to the United States District Court for theDistrict of Nevada by interpleader in a proceedingin which Lathers Local 208 and Carpenters Local971 are claiming the checked-off funds.The General Counsel does not except to the Ad-ministrative Law Judge's dismissal of the 8(a)(1) al-legation concerning a threat of discharge or to hisdismissal of the allegations concerning the dis-charge of Trimble, Rudy, and Dickson. The Gen-eral Counsel does not question the effectiveness orvalidity of the merger of the Locals, does not con-' In accordanlcc swith his dissent in Olyrlpii Medk a/ Corporation. 25(0NL.RB 146 (1980), Member Jenlkins sould ass iard interest on the backpaydue based on the formula set forth thereinThie Lathers Local 20(8 contract provided for chcckoff: the Carpen-ters I ocal 971 contract did inoltest Respondent's recognition of Local 971 as suc-cessor to Local 208, and does not challenge Re-spondent's application of Local 208 checkoff au-thorizations to Local 971. The General Counseldoes contend that Respondent unlawfully withhelddues from certain Lathers employee-members butonly on the grounds that Respondent did not havevalid checkoff authorizations from those employ-ees.In his exceptions the General Counsel contendsthat the checkoff authorizations were valid for onlya year. However, we agree with the AdministrativeLaw Judge that the language on the authorizations,"To be renewed each yr.," was meant to providefor revocability within a year as required by Sec-tion 302(c)(4) of the Act. Accordingly, we findthat the authorizations continued in effect until spe-cifically revoked.The General Counsel also contends that Re-spondent unlawfully deducted dues from Lathersemployee-members who had never authorized suchcheckoffs. Although the parties stipulated that Re-spondent deducted dues from its Lathers employee-members, there is no showing in the record, withthe exceptions below, that Respondent deducteddues for any employee from whom it did not havea valid authorization.The Administrative Law Judge found that FredRudy and Gordon Dickson were among the em-ployees for whom Respondent produced checkoffauthorizations but that they were also among Lath-ers Local 208 members who had signed revoca-tions of checkoff. As Respondent continued tocheck off dues for Rudy and Dickson after theirrevocations. the Administrative Law Judge con-cluded that Respondent violated the Act. As therecord is not clear from which employees Re-spondent deducted dues,3the Administrative LawJudge left to the compliance stage the determina-tion of whether any other employees are entitled toreimbursement. We further find that the recordshows that Respondent also continued to deductdues from Del Trimble4after he had signed a revo-cation of checkoff5and until he was discharged.3 Respondent produced 17 checkoff authorizations for its employees;there is no showing that these are the only authorizations Respondentmay have had or that they were for employees working during the rele-vant time. The General Counsel introduced 11 checkoff revocations;there is no showing that they were for employees working during the rel-evant period and no conclusive evidence showing what Lathers employ-ee-members were working for Res iondent during the relevant time. Asindicated, only Rudy and Dickson appeared on both lists.4 Although Del Trimble's testimony was discredited in other respects.his testimony that dues continued to be deducted was not rebutted and isconsistent with the parties' stipulation that Respondent checked-off duesfrom its Lathers employee-members. Trimble was a member of LathersI.ocall 208 and worked for Respondent during the relevant time.s Unlike Rudy and Dickson. Trimble was not included in the checkoffauthorizations produced by Respondent. liowever. there is no direct evi-delce that T rimble never authorized checkoff.264 NLRB No. 53282 C. SOLARI & SONSAccordingly, we find that Respondent unlawfullywithheld dues from Trimble and shall amend theAdministrative Law Judge's Decision to includeTrimble with Rudy and Dickson.6As the recom-mended Order is written in general terms sufficientto include this modification, the recommendedOrder itself need not be amended.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, C. Solari &Sons, Inc., Reno, Nevada, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the said recommended Order.I The Administrative Law Judge found that only the dues deductionsof Dickson and Rudy were at issue, later referred to the deductions ofTrimble and Rudy, and finally referred to the deductions of Dickson andRudy. In view of our Decision herein, the three should be included ineach reference; specifically fn 21 is amended to include Gordon Dickson,Fred Rudy, and Del trimble.DECISIONSTATEMENT OF THE CASEJAY R. POLLACK, Administrative Law Judge: I heardthis case at Reno, Nevada, on October 15 and 16, 1981.'Pursuant to a charge filed against C. Solari & Sons, Inc.(Respondent), on January 29 and amended on March 30,by Wood, Wire and Metal Lathers' International Union,AFL-CIO, Local Union No. 208 of Reno, Nevada(Local 208), the Regional Director for Region 32 of theNational Labor Relations Board issued a complaint andnotice of hearing on March 31, alleging in substance thatRespondent engaged in certain violations of Section8(a)(1), (2), and (3) of the National Labor Relations Act,as amended, 29 U.S.C. § 151, et seq., herein called theAct. United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local Union No. 971 (Local 971),was named in the complaint as a Party in Interest andUnless otherwise stated, all dates hereafter refer to the year 19812 Local 971 filed an answer to the complaint and a post-trial brief butdid not appear at the hearing.3 Sec. 2(5) provides:The term "labor organization" means any organization of anykind, or any agency or employee representation committee or plan,in which employees participate and which exists for the purpose, inwhole or in part, of dealing with employers concerning grievances.labor disputes, wages, rates of pay, hours of employment, or condi-tions of work.was served with copies of the amended charge and com-plaint.THE ISSUESThe principal questions presented for decision are:1. Whether Respondent violated Section 8(a)(1), (2),and (3) of the Act by deducting dues from the wages ofcertain of its employees notwithstanding attempts bysuch employees to revoke their dues-checkoff authoriza-tions.2. Whether Respondent violated Section 8(a)(1) of theAct by threatening an employee with termination be-cause of that employee's stated intention to file a com-plaint with a state agency concerning Respondent's de-duction of dues from the wages of certain of its employ-ees.3. Whether Respondent violated Section 8(a)(l) and(3) of the Act by laying off employees Delbert Trimbleand Fred Rudy on January 6.4. Whether Respondent violated Section 8(a)(1) and(3) of the Act by requiring employee Gordon Dickson toobtain a job referral slip from Local 971's hiring hall onJanuary 6 and not permitting Dickson to work thereafterin the absence of such a referral slip.All parties have been afforded full opportunity to par-ticipate, to introduce relevant evidence, to examine andcross-examine witnesses, and to file briefs.2Based uponthe entire record, upon the briefs filed on behalf of theparties, and upon my observation of the demeanor of thewitnesses, I make the following:FINDINGS OF FACT AND CONCLUSIONS1. JURISDICTIONRespondent is a Nevada corporation with an officeand place of business in Reno, Nevada, where it is en-gaged in the construction industry as a painting anddrywall contractor. During the 12 months preceding theissuance of the complaint, Respondent purchased and re-ceived goods and services valued in excess of $50,000 di-rectly from suppliers located outside the State ofNevada. Accordingly, I find that, at all times materialherein, Respondent has been an employer engaged incommerce and in a business affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDThere is no issue that Local 971 is a labor organizationwithin the meaning of Section 2(5) of the Act.3Howev-er, Respondent and Local 971 contend that Local 208ceased to exist as of December i, 1980, and, therefore,283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Local 208 was not a labor organization at the timesmaterial herein.4For many years, Respondent has had a series of sepa-rate collective-bargaining agreements with both Local208 and Local 971. Its most recent agreement with Local208 was effective, by its terms, from July 1, 1979, to July1, 1982. Respondent's current agreement with Local 971is effective, by its terms, from July 1, 1980, to July 1,1983.In April 1979, the United Brotherhood of Carpentersand Joiners of America (Carpenters International) andWood, Wire and Metal Lathers' International Union(Lathers' International) entered into an agreement pro-viding for the merger of the Lathers' International intothe Carpenters International. The merger agreementbecame final in October 1980, after ratification by theLathers' International. The agreement provided, interalia, that certain local unions of the Lathers' Internation-al meeting certain criteria would be permitted to main-tain separate identities from locals of the Carpenters In-ternational in the same geographical areas, after themerger. Those locals not meeting such criteria would bepermitted to operate separately for a period of time and,if at the end of that time they could not meet the criteriafor independence, they would be merged into locals ofthe Carpenters International.After finalization of the merger agreement, representa-tives of Local 208 and Local 971 met to discuss the ef-fects of the merger. Apparently Local 208 did not meetthe criteria for remaining an independent local after themerger. At a meeting in November 1980, Bud Bryant, arepresentative of the Carpenters International, informedAnthony Gaffke, business representative for Local 208,that Bryant was going to direct the immediate merger ofLocal 208 into Local 971 as of December 1, 1980. Bryantalso told Gaffke that any collective-bargaining agree-ments that Local 208 had with any employer would nolonger be in effect, that Bryant would so inform all Renoarea contractors, and that, if Local 208 resisted themerger, Bryant would enforce the merger by restrictingthe type of work members of Local 208 could perform.Bryant further said that beginning on December 1, 1980,all employees peforming lather work would be dis-patched to jobs from Local 971's hiring hall rather thanLocal 208's hall.Thereafter, Local 208 filed suit in the Nevada statecourt to block the merger. The action was subsequentlyremoved to the United States District Court for the Dis-trict of Nevada. On October 8, 1981, Local 971 filed aMotion for Permanent Injunction and Motion for Sum-mary Judgment. The court has not ruled on Local 971'smotion, to date.Shortly before December 1, 1980, Respondent was in-formed by officials of Local 971 that Local 208 would bemerged into Local 971, as of December 1, 1980. Re-spondent was further informed that it could continue em-ploying members of Local 208 as lathers after DecemberI on any job then in progress, if those employees weredispatched from Local 971's hiring hall. However, if the4 There is no issue that prior to December 1, 1980. Local 208 was alabor organization lcwithin the meaning of the Act.employees were not so dispatched, they would be re-stricted to performing only "traditional lathers' work."5On December 1, Gary Cavakis, Respondent's vicepresident, notified Gaffke that Respondent was takingthe position that Local 208 merged into Local 971.Thereafter, Local 971 succeeded to Respondent's collec-tive-bargaining agreement with Local 208 and is current-ly enforcing that agreement as well as its own agreementwith Respondent.The General Counsel does not attack the validity ofthe merger, Local 971's succession to Local 208's bar-gaining agreement, or Respondent's recognition of Local971 as successor to Local 208. Rather, it is the GeneralCounsel's position that, even if Local 208 is not a labororganization, Respondent violated the Act as alleged byunlawfully assisting Local 971 and by unlawfully dis-criminating against employees who refrained from join-ing Local 971.While Respondent recognized Local 971 as successorunion to Local 208, not all other Reno area contractorsdid the same. One contractor, Ed Oueihle, filed a repre-sentation petition with the Board in Case 32-RM-190seeking a Board determination of whether Local 208 orLocal 971 represented his lather employees. Further,Gaffke testified that other contractors still have agree-ments with Local 208. According to Gaffke, Local 208still has officers and approximately 30 employee-mem-bers. Thus, on the record before me it cannot be foundthat Local 208 has become defunct or ceased to be alabor organization within the meaning of the Act.'tit. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsAs discussed above, on December 1, 1980, Respond-ent's vice president, Gary Cavakis, told Gaffke that Re-spondent was taking the same position as Local 971 re-garding the merger; i.e., that Local 208 had merged intoLocal 971. Cavakis told Gaffke that the dues deductedfrom lather employees would be remitted to Local 971or put into an escrow account.After the above conversation with Cavakis, Gaffkeprepared forms entitled "Cancellation of Dues Check-OffAuthorization" for employees to sign. Eleven membersof Local 208 who had allegedly previously signed dues-checkoff authorizations signed the cancellation forms.Gaffke then submitted the signed cancellation forms toRespondent in mid-December. Notwithstanding the can-cellation forms, Respondent deducted dues from all itslather employees for all of December 1980 and for thefirst pay period in January 1981. On February 24, Re-spondent deposited the dues deducted from its lather em-ployees' wages with the United States district court byinterpleader in the lawsuit filed by Local 208 to enjointhe merger.7s Prior to December I, there was a substantial amount of overlap inthe work performed by carpenters and lathers in Respondent's employ.6 Cf Awning Research Institute, 116 NLRB 505 (1956).The district court has not yet ruled on the matter.284 C. SOLARI & SONSRespondent in its defense of the dues deductions pro-duced dues deduction authorization forms from 17 em-ployees. As discussed above, the General Counsel's evi-dence shows that 11 employees signed revocations oftheir dues authorization forms. However, only two ofthe employees, Gordon Dickson and Fred Rudy, wereshown to have executed both forms. It is not clear fromthe record that Respondent made dues deductions fromonly the 17 employees represented by the checkoff formsin the record. Assuming that Respondent deducted duesfrom the wages of only the 17 employees represented byits forms, only the deductions from Dickson and FredRudy are at issue herein. However, if any other employ-ee of Respondent revoked his authorization and had duesdeductions made nonetheless, his identity can be ascer-tained at the compliance stage of the proceeding, if nec-essary.On or about December 24, 1980, Fred Rudy, a latheremployee of Respondent at its MGM Hotel jobsite,found a Local 971 referral slip and dues-checkoff author-ization attached to his paycheck. Having never seen suchdocuments before, Rudy asked Phil Mulhilly, Respond-ent's job superintendent, what the documents were. Mul-hilly said the documents were for joining Local 971.Rudy said that he had been a member of the Lathers forover 25 years and "wasn't about that time to switch overto Carpenters." Mulhilly told Rudy to simply write "no"on the papers and that Mulhilly would return them toRespondent's office. Rudy gave the papers back to Mul-hilly who then wrote "no" on the papers.On the morning of January 5, Respondent's lather em-ployees complained to Delbert Trimble8that dues hadbeen deducted retroactively for the month of Decemberfrom their wages. Trimble went to Mulhilly and demand-ed that the dues which had been deducted for Decemberbe returned to him by noon, or Trimble would file acomplaint with the State's labor commission. Mulhilly re-sponded that there was nothing he could do about it.Trimble also telephoned Gaffke and told Gaffke aboutthe dues deductions.After receiving Trimble's call, Gaffke went to theMGM jobsite and met with Mulhilly. Thereafter, Mulhil-ly and Gaffke drove to Respondent's offices, whereGaffke spoke with Respondent's bookkeeper, knownhere only as Dan. Dan told Gaffke that he had been in-structed to deduct the dues by Cavakis and that hewould not refund the dues without Cavakis' approval.Gaffke then telephoned Cavakis and asked Cavakis why3 weeks' dues had been retroactively deducted from thelather employees' wages. Cavakis told Gaffke that thedues were deducted because of a demand by Local 971.Cavakis further stated that Respondent's attorney hadapproved such action. Finally, Cavakis said that Re-spondent was backing the position of Local 971 thatL ocal 208 had been merged into Local 971.After talking to Cavakis, Gaffke returned to the MGMHlotel jobsite and met with Trimble and several other ofRespondent's lather employees. After this meeting, Trim-ble and Gaffke went to see Mulhilly. According to Trim-' Trimble crtificd Ihat he ,as job stesward for Local 208 at Respond-cret' MGM Hotel jobsie Respondenl's officials denied any knowledgethat Trimble s;as a union stewardble, he asked for the afternoon off in order to file a com-plaint with the state labor commission concerning thedues deductions.9Mulhilly then answered, "Go ahead.It'll be a couple of weeks before the 'old man'" findsout and fires you." Gaffke corroborated Trimble's testi-mony. Mulhilly, on the other hand, testified that Trimbleasked for time off for personal business and made nomention of filing a complaint with the labor commission.According to Mulhilly, the alleged threat of dischargewas not made.That same afternoon, Gaffke approached AlbertSolari, Respondent's president, and Leroy Vanetti, Re-spondent's field superintendent, at the MGM jobsite. Ac-cording to Gaffke, he questioned Solari about the identi-ty of certain people on the job. Solari answered "thatthey were [Respondent's] people, and they were okay."Solari then said that he had enough of Gaffke's peopleon the job and that, if GaffIe continued to bother him hewould use carpenters to do certain work on the jobsite.Gaffke then proceeded to ask two employees for theirunion cards. Solari then directed Vanetti to stop Gaffkefrom talking to the employees. Vanetti went over toGaffke and told Gaffke that the two employees weremembers of the Laborers Union and that their job dis-patches were available in Respondent's office trailer.Gaffke left and went to the office trailer.On January 6, Trimble and Fred Rudy were laid off.The events of that date are the subject of conflicting tes-timony. According to Trimble, he and Rudy reported forwork at approximately 6:55 a.m. on the morning of Janu-ary 6. When Trimble and Rudy signed in for work,Solari and Richard Rudy," foreman for Respondent,were present. Solari asked Trimble and Fred Rudy ifthey were carpenters or lathers. After Trimble and Rudysaid they were lathers, Solari replied, "After today, Iwill have no more lathers working for me." RichardRudy was engaged in a telephone conversation and didnot participate in the conversation between Solari andthe two employees.According to Fred Rudy, when he and Trimblewalked into the trailer, Solari seemed upset and asked,"What time do you report to work?" Rudy answeredthat it was 5 minutes before 7 o'clock. Solari answeredthat he expected the men "to be up on their floor at theirgang box at seven in the morning." Solari asked if Rudywas still a lather. Rudy answered yes and Solari said,"After today I won't have any more lathers working forme."Solari testified that Trimble and Fred Rudy came intothe trailer at approximately 5 minutes after 7 o'clock onthe morning of January 6. According to Solari, as Trim-ble and Rudy were leaving he asked if they usually cameto work at that time. Rudy answered, "Well, it's only afew minutes late." Solari then said, "Well, you'd betterget out of the trailer and get up on the job and get towork." Solari denied saying anything to the effect thathe would not have any lathers on the job after that day.9 There is no record that Trimble or Gaflke filed a complaint with thestate agency.'o The "old man" refers to Albert Solari. Respondent's president" Richard Rudy is the nephew of Fred Rudy285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRichard Rudy testified that he arrived at the jobsite at6:15 a.m. and observed Fred Rudy and Trimble sitting inFred's car. Richard testified that he later saw Fred andTrimble as they signed in for work, shortly after 7o'clock. Richard was on the telephone when Fred andTrimble came into the trailer to sign in for work. Rich-ard saw Solari look at his watch and then say, "Whattime do you boys start?" Fred answered, "it's just a fewminutes."At approximately 11:30 that morning, Richard Rudyapproached Fred Rudy and Trimble at their workingarea, and handed them their paychecks. According toFred, Richard said, "I'm sorry, unc, but we have to letyou go." Fred asked whether he and Trimble were beinglaid off or fired. Richard answered that they were beinglaid off. Fred answered that he considered himself firedbecause he was getting his check in the middle of theday while there was still plenty of work to be done.Richard Rudy did not respond. Trimble testified in sub-stantial accord with Fred Rudy. According to Trimble,when Richard handed the employees their paychecks,Trimble said, "Oh we lasted till now." Richard smiledbut did not reply.Richard Rudy, on the other hand, testified that pursu-ant to instructions from Mulhilly he gave Fred andTrimble their paychecks. Richard told them that he wassorry that he had to lay them off. Fred said, "What tookyou so long, we expected the check before this."On or about January 6, Gordon Dickson and Rick Na-varro, an apprentice lather, were working together atRespondent's Truckee Meadows Community Hospitaljobsite. According to Dickson, Vanetti approached Na-varro and Dickson and said he had to lay them off. 2Vanetti said, "I hate to lose either one of you two guysbecause I think you're good workers." Vanetti furthersaid that, after that date, he could only hire lathers fornailing chicken wire and, since there was not much ofthat type work, Dickson and Navarro had to be laid off.Vanetti said that if Dickson and Navarro joined Local971 they could keep on working. Dickson answered thathe needed more time to make up his mind. The nextmorning Dickson met Vanetti at Respondent's office andtold Vanetti that he had not yet made up his mind. Van-etti said that Dickson could not continue working as alather, because there was not any lather's work to do.Dickson did not work that day nor thereafter for Re-spondent. According to Dickson, up to that time he hadbeen doing framing with tie-on studs, plus metal laths-"virtually everything as far as metal framing, lathing anddrywall." Much of this work was not completed as ofJanuary 6, 1981.Vanetti also testified that on January 6 he spoke toDickson and Navarro in Foreman Scatena's presence.According to Vanetti, he told the two employees thatthey would have to go to Local 971's hiring hall to get ajob referral in order to continue their employment withRespondent. Dickson replied that he would have tothink it over. Navarro asked what he would have to doto get a referral from Local 971. Vanetti answered thatall Navarro would have to do is go to Local 971's hall2 A foreman nameld Carl Scatena 'as also present.and sign his name. Dickson said he needed a day or twoto think about the matter and Vanetti said, "Fine, think itover, Gordon."On the following morning, Dickson met Vanetti at Re-spondent's warehouse. Dickson told Vanetti that he hadnot made up his mind as to what he was going to do.Dickson then turned and walked out of the warehouse.At approximately 7 a.m., January 8, Dickson saw Vanettiat Respondent's office and told Vanetti that he (Dickson)was on his way to Local 971's hall. Vanetti told Dicksonthat the hall did not open until 8 a.m. Dickson left andVanetti did not see Dickson again until the instant hear-ing. Navarro obtained a referral from Local 971 on Janu-ary 6 and continued to work for Respondent thereafter.B. Respondent's Defense to the Terminations1. Delbert Trimble and Fred RudySolari testified that, after Trimble and Fred Rudy leftthe trailer on January 6, he asked Mulhilly and RichardRudy what they thought about production on the job.Solari said that he felt Trimble and Fred Rudy were notproducing enough work and that he did not like their at-titude. Mulhilly and Richard Rudy agreed with Solariand thus it was decided to lay off the two employees.Mulhilly testified in substantial accord with Solari. Ac-cording to Mulhilly, Solari said that Trimble and FredRudy were not producing enough work in comparison tothe other men that were working in the same area. Mul-hilly and Richard Rudy agreed with Solari and it wasdecided to lay off the two employees. Mulhilly furthertestified that he was personally familiar with the outputof Trimble and Rudy, and that the two employees werenot in fact producing to their fullest capacity.Richard Rudy testified that, prior to the terminationsof January 6, he spoke to Trimble and Fred Rudy aboutproduction on two separate occasions. On the first occa-sion, Richard asked all the employees to give him a dailyaccount of the amount of yardage each employee pro-duced. The employees worked in teams of two and wereto make such reports by team. Trimble and Fred workedas a team. Richard asked Fred to "help [him] out be-cause the production was falling down." ApproximatelyI week before the terminations, Richard asked Fred andTrimble to help him out and "try to get the yardagejacked up." According to Richard, the team of Trimbleand Fred was not producing up to their capabilities. Hefurther testified that Trimble and Fred did not improvetheir production after he asked them to do so.Neither Trimble nor Rudy was replaced because Rich-ard Rudy and Mulhilly were able to complete the workwith the employees then on the job. Solari, Mulhilly, andRichard Rudy all denied that union activities had any-thing to do with the layoffs of Trimble and Fred Rudy.2. Gordon DicksonRespondent contends that Dickson was not dischargedbut rather voluntarily quit Respondent's employ ratherthan be referred through Local 971's hiring hall. It is Re-spondent's position that its field superintendent, Vanetfi,simply requested that Dickson go to Local 971's hiring286 C. SOLARI & SONShall and obtain a job referral slip. Respondent contends itwas lawfully complying with its collective-bargainingagreement with Local 971 in making such a request ofDickson.As discussed above, Vanetti testified that he told Dick-son and Navarro to obtain referral slips from Local 971'shall if they wished to continue working at the hospitaljobsite. I credit Vanetti's testimony that Dickson wasnever told that joining Local 971 was a requirement.Donald Alford, business representative and financialsecretary of Local 971, testified that after December 1,1980, Local 971 assumed the collective-bargaining agree-ments of Local 208. Thereafter, Local 971 serviced andenforced the agreements. According to Alford, Local971 intended to enforce the separate agreements until ex-piration, when a single Local 971 agreement could be ne-gotiated for both trades. Alford further testified that em-ployee-members of Local 208 "automatically" becamemembers of Local 971.13 Thus, Local 971 undertook toenforce Local 208's agreement with Respondent. It,therefore, required that all employees be referred out ofits hiring hall either under the hiring hall provisions ofthe Local 971 agreement or the Local 208 agreement.Alford corroborated the testimony of Vanetti that latheremployees were required to go to the hall for referralslips but that no requirement of joining or becoming amember was placed on any employee. Alford explainedthat Local 208 had not cooperated with Local 971 and,therefore, Local 971 did not know which employees hadbeen referred to Respondent prior to Local 971's take-over of Local 208's agreement.As noted above, the General Counsel does not chal-lenge Local 971's succession to Local 208's agreementwith Respondent nor Respondent's recognition of Local971 as successor union to Local 208.C. Credibility ResolutionsThe resolution of credibility conflicts is critical to theissues herein. I was impressed by the testimony of Rich-ard Rudy. Richard was placed in the unenviable positionof testifying in a dispute between his uncle and his em-ployer. I am convinced that Richard Rudy testifiedtruthfully so as not to unduly incur the hostility of eitherhis uncle or his employer. I believe under these circum-stances Rudy's testimony is unlikely to be false. I, there-fore, credit the testimony of Richard Rudy. I discreditthe testimony of Delbert Trimble and Fred Rudy to theextent it differs from that of Richard Rudy. Similarly, Icredit the testimony of Phil Mulhilly and Albert Solariwhich was consistent with that of Richard Rudy.Gordon Dickson's testimony that Vanetti said hecould continue working if he "joined" Local 971 is notcredited. It appeared to me that Dickson confused ob-taining a referral from Local 971 with joining thatUnion. I credit Vanetti's testimony that he told Navarroand Dickson to obtain a job referral slip and that Vanettimade no mention of joining Local 971. Further, I foundVanetti to be a more reliable witness than Dickson and I':' D)ues deducted bh Respondent from the wages of members or Local208 hake been credited to the emplo)ee-members' accounts hy Local 971credit Vanetti over Dickson where there is a conflict intheir testimony.D. Conclusions Regarding the Dues DeductionsIt is well settled that employees have a right under theAct to refrain from executing dues-checkoff authoriza-tions. American Screw Company, 122 NLRB 489 (1958):Luke Construction Company, Inc., 211 NLRB 602. 603(1974). The Board has held that authorizations which donot provide for any limitation of their revocability arerevocable at will. Trico Products Corporation, 238 NLRB1306, 1309 (1978). Limits on revocability must be specifi-cally expressed in the authorization itself. See CameronIron Works, Inc., 235 NLRB 287 (1978); Trico ProductsCorporation, supra. However, an authorization shall notbe irrevocable for a period of more than a year, orbeyond the termination of the applicable collectiveagreement, whichever occurs sooner (Sec. 302(c)(4) ofthe Act).An examination of the authorization forms of the twoemployees whose revocations were not honored by Re-spondent reveals that the forms provided that the author-ization was irrevocable until the expiration of the con-tract. t4 However, prior to the execution of the checkoffauthorizations, Gaffke wrote "to be renewed each yr."While that notation might otherwise appear ambiguous,in view of the restrictions of Section 302 of the Act, thehandwritten remarks make the authorizations yearly. Inany event, the restrictions on revocability cannot be forlonger than a year. Accordingly, since both revocationsat issue herein took place more than I year after the ex-ecution of the authorizations, the employees were free torevoke the authorizations at will. A fortiori, Respondent'sfailure to honor the revocations violated Section 8(a)(1),4 The authorization forms prosidedLATIIERS' LOCAL UNIONEMPLO'ER'S AUTHIORIZATION TO DEDUCT FUNDSFROM EMP.OYEF'S WAGES1, [emplosee's name]. the person whose name and signa- [sic] ap-pears below, hereby authorize and grant permission for my employerto withhold from my wages in each pay period, the sum of -centsfor each and every hour worked by me.By the term "EMPLOYER" is meant, any "EMPLOYER" forwhich I perform services for wages within the territorial jurisdictionwhich is administered by Local Union #208 of the Lathers' Interna-tional Unjon [sic].This authorization shall be irrevocable by me, until the date onwhich the current Agreement between my EMPLOYER and theUnion is terminatedAny Notice of Revocation by me shall be in writing and shall besent U S. Certified Mail, to my EMPLOYER and the Union at least20 days prior to the expiration date of any current Agreement ineffect between the EMPLOYER and the Union Notice of Revoca-tion of this Aulhorization as aforesaid to the EMPLOYER and theUnion shall not necessitate notification of all EMPLOYERS by meUnless a "Notice of Revocation" is executed in the manner andwithin the time called for herein, then, this Authorization by me.shall be automatically be renewed for successive periods of each suc-ceeding [sic] applicable Agreement between the EMPLOYER andthe Unionil7 he rentewed each yr [Italics denote handwritten addition placedat the end of the card by Gaffke, prior to execution of the forms byemploye)s ]287 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2), and (3) of the Act. See Trico Products Corporation,supra.As discussed above, if, in addition to Delbert Trimbleand Fred Rudy, any employee had revoked his dues au-thorization form more than a year after executing theform and had dues deducted by Respondent, the identityof and amount due such employee can be ascertained atthe compliance stage of the proceeding.E. Conclusions Regarding the TerminationsIn Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1980),'5 the Board announced the follow-ing causation test in all cases alleging violations of Sec-tion 8(a)(3) of the Act or violations of Section 8(a)(1)turning on motivation. First, the General Counsel mustmake a prima facie showing sufficient to support the in-ference that protected conduct was a "motivating factor"in the employer's decision. Upon such a showing theburden shifts to the employer to demonstrate that thesame action would have taken place even in the absenceof the protected conduct. ' sThe General Counsel contends that Trimble, FredRudy, and Dickson were terminated for maintainingtheir right not to join Local 971 and remain members ofLocal 208 in the face of Respondent's support for Local971.1. Trimble and RudyIn presenting his prima facie case of wrongful motive,the General Counsel offered evidence that Trimble ad-vised Mulhilly that he would file a claim with the statelabor commission about the dues deductions and thatMulhilly threatened that Solari would terminate Trimblefor doing so. However, I do not credit this testimony;rather I credit Mulhilly's testimony to the contrary. ?On December 24, Fred Rudy told Mulhilly that hewould not join Local 971. Mulhilly told Rudy to write"no" on the forms for Local 971. When Rudy returnedthe forms in blank, Mulhilly wrote "no" across theforms. There is no evidence that Mulhilly attempted toforce Fred Rudy to sign forms for or to join Local 971.The General Counsel further argues that Respondentexhibited animus against members of Local 208. Howev-er, I have not credited the testimony of Trimble andFred Rudy that Solari stated that "after today I'll haveno more lathers working for me." The evidence does in-dicate that Respondent determined to adopt the same po-sition as Local 971 regarding the merger, i.e., that Local208 merged into Local 971 and that Local 971 represent-ed the lather employees after December 1. However, thisevidence does not support a finding that Respondent'sopposition to Local 208 or support of Local 971 was sostrong as to impel it to violate the law. Under the cir-cumstances, I find that the General Counsel has failed to'5 Enfd. 662 F.2d 899 (Ist Cir. 1981).-' The Court of Appeals for the First Circuit in its Wright Line deci-sion stated that the employer's burden is to come forward with credibleevidence to rebut or meet the prima facie case The ultimate burden ofproof remains with the General Counsel.' Accordingly, I shall recommend that the allegation of the complaintalleging that Mulhilly threatened Trimble with discharge in violation ofSec. 8(a)(l) he dismissedestablish a prima facie case that the layoffs were for anyreason other than that given by Respondent, i.e., thatTrimble and Fred Rudy were late on January 6 andwere not producing to their fullest capacity. Moreover,even if the General Counsel were deemed to have estab-lished a prima facie case, for the reasons summarizedbelow, I find that the evidence establishes that Trimbleand Rudy would have been discharged even in the ab-sence of their membership in and support of Local 208.Solari was displeased at Trimble's and Rudy's attitudein reporting late for work. He mentioned to Mulhilly andRichard Rudy that the two employees were not produc-ing and should be laid off. Mulhilly and Richard Rudyagreed. Trimble and Fred Rudy had not responded toRichard Rudy's prior requests to "jack up the yardage."Further, Mulhilly and Richard Rudy were able to com-plete the work without hiring replacements for Trimbleand Rudy. Against these business reasons, the GeneralCounsel has not established by credible evidence that thelayoffs were for discriminatory reasons. Weighing all theevidence, even assuming that the General Counsel hadestablished a prima facie case, Respondent has rebuttedthat prima facie case. Accordingly, I find that the Gener-al Counsel has failed to meet his burden of proof.2. Gordon DicksonThe General Counsel contends that Dickson was dis-charged because he refused to join or be referred byLocal 971. The credible evidence establishes that Re-spondent conditioned Dickson's further employment onDickson's obtaining a job referral slip from Local 971'shiring hall. Respondent contends that it lawfully requiredDickson to obtain a referral slip based on the demand ofLocal 971, the collective-bargaining representative of itslather employees.According to the credited testimony of Vanetti andAlford the purpose of requiring lather employees toobtain a referral from Local 971 was for Local 971 tohave a record of those employees working for Respond-ent under the contract which Local 971 had recently ac-quired. Local 208 had not cooperated with Local 971'ssuccession to the collective-bargaining agreement. Asstated earlier, the General Counsel has not attacked thevalidity of Local 971's succession to Local 208's collec-tive-bargaining agreement or to Respondent's recognitionof Local 971 as successor union to Local 208. Thus, therequirement that employees obtain a referral slip appearsjustified in the context of the recent takeover of the con-tract by Local 971.The existence of an exclusive hiring hall, although itencourages union membership, is not unlawful absentevidence of discrimination. Local 357, InternationalBrotherhood of Teamsters, Chauffeurs. Warehousemen andHelpers of America [Los Angeles-Seattle Motor Express] v.N.L.R.B., 365 U.S. 667 (1961). Thus, Respondent's deci-sion, after the merger, to utilize Local 971's hiring hallcannot be found to be violative of the Act, absent evi-dence of discrimination. Cf. John L. Klug Corporation,245 NLRB 977 (1979). Here there is no contention ofhiring hall discrimination. The evidence indicates thatDickson would have been referred had he simply regis-288 C. SOLARI & SONStered with the hiring hall. There is no evidence thatDickson would have been required to join Local 971.L8Accordingly, I find that the General Counsel has not es-tablished that Respondent violated Section 8(a)(3) and(I) of the Act in requiring Dickson to obtain a hiringhall referral slip or in refusing to employ Dickson in theabsence of such a referral slip.CONCLUSIONS OF LAW1. The Respondent, C. Solari & Sons, Inc., is an em-ployer within the meaning of Section 2(2) of the Act, en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2. United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local Union No. 971, is a labor or-ganization within the meaning of Section 2(5) of the Act.3. Wood, Wire and Metal Lathers' InternationalUnion, AFL-CIO, Local Union No. 208 of Reno,Nevada, is a labor organization within the meaning ofSection 2(5) of the Act.4. Respondent violated Section 8(a)(1), (2), and (3) ofthe Act by unlawfully deducting dues from the wages ofemployees after said employees had effectively revokedtheir dues-checkoff authorizations.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. Except as set forth above, the General Counsel hasnot established that Respondent has violated the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Respondent will be required to reimburse those em-ployees whose dues were checked off after their authori-zations were effectively revoked. Interest on suchmoneys will be paid in accordance with the Board's for-mula in Florida Steel Corporation, 231 NLRB 651 (1977),and Olympic Medical Corporation, 250 NLRB 146 (1980).See, generally, Isis Plumbing & Heating Co., 138 NLRB716 (1962).19To facilitate the computation of the monies which maybe due to employees by the terms of this Order, I willalso recommend that Respondent preserve and, upon re-quest, make available to the Board or its agents, for ex-amination and copying, all payroll records, personnelrecords and reports, and all other records necessary toanalyze and determine the identity of the employees in-volved and the amounts of moneys due each such em-ployee.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase, I hereby issue the following recommended:'" It is noted that Nevada is a right-to-work State Further, accordingto Alford, Dickson was "automatically" a member of Local 971 after themerger19 Although Respondent has deposited the moneys deducted with theUnited States district court. reimbursement to the employees is still neces-sary The district court pleadings allege that the sums are due eitherLocal 971 or Local 208. The possibility of reimbursement to the employ-ees is not raised by the pleadings.ORDER20The Respondent, C. Solari & Sons, Inc.. Reno,Nevada, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Failing to honor the revocations of employees'dues-checkoff authorizations and continuing to check offdues pursuant to those authorizations for which effectiverevocations were executed.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirSection 7 rights.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Reimburse those employees21 who revoked theirdues-checkoff authorizations for those dues which werechecked off after the revocations were executed, with in-terest.(b) Preserve, and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, personnel records and reports, and allother records necessary to analyze and determine theidentity of the employees involved and the amount ofmoneys due each such employee.(c) Post at its Reno, Nevada, facilities copies of the at-tached notice marked "Appendix."22Copies of saidnotice, on forms provided by the Regional Director forRegion 32, after being duly signed by a representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that those allegations in thecomplaint as to which no violations have been found arehereby dismissed.20 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided bySec. 102 46 of the Rules and Regulations of the National L abor RelationsBoard, the findings, conclusions, and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, he adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes2i The record herein reveals that Gordon Dickson and Fred Rudy areentitled to reimbursement However, I leave to the compliance stage ofthis proceeding the determination of whether any other employees areentitled to reimbursement due to Respondent's violation of the Act foundherein.22 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOrTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT refuse to honor revocations of em-ployees' dues-checkoff authorizations.WE WILL NOT continue to deduct dues pursuantto dues-checkoff authorizations which have been ef-fectively revoked.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of their Section 7 rights.WE WILL reimburse employees for dues unlaw-fully withheld from their wages after the effectiverevocation of their dues-checkoff authorizations,plus interest.C. SOLARI & SONS, INC.290